DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Species 1: Figures 1A-3B (claims 1 – 12)
Species 2: Figure 4 (claims 13 – 20)
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Species 1 shows a high pressure fluid system with a cup seal (114) having an insert (116).
Species 2 shows a high pressure fluid system with a cup seal (114) not having an insert (116) and is in contact with a protrusion (402) formed on pump body (102).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with ALEX KATSULIS on January 28, 2022 a provisional election was made by ANDREW REIBMAN without traverse to prosecute the invention of species 1, claims 1 – 12 (figs. 1A-3B).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller, Heinz (US 4,723,782 – herein after Muller).
In reference to claim 1, Muller discloses a high-pressure fluid system (see abstract or col. 5, lines 57-58) comprising (see fig. 1/3/4): a pump body (3/33/43) including a channel (332) adapted to receive a fluid (see col. 5, lines 26-27) and a plunger (4/34/44), wherein the channel is configured to include a lip (see fig. A below) at which an inner diameter of the channel increases; (in fig. 4) a cup seal (41) including a seal cavity (418), wherein the cup seal is disposed at the lip of the channel (as seen in fig. 4); and an insert (42, in fig. 4) positioned within the seal cavity of the cup seal.

    PNG
    media_image1.png
    471
    647
    media_image1.png
    Greyscale

Fig. A: Edited fig. 4 of Muller to show claim interpretation.
In reference to claim 4, Muller discloses the high-pressure fluid system, wherein (as seen in fig. 4 or fig. A above) the channel is constructed to include a ninety degree angle at the lip.
In reference to claim 6, Muller discloses
In reference to claim 11, Muller discloses the high-pressure fluid system, wherein the insert (42) is constructed from an elastomer, a plastic, or a metal (see col. 5, lines 57-60: 42 is a rubber elastic stressing ring, i.e., an elastomer).
Claims 1, 4 – 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjostedt, Carl-Goran (US 4,832,352 – herein after Sjostedt).
In reference to claim 1, Sjostedt discloses a high-pressure fluid system comprising (in disclosed figure): a pump body (3) including a channel adapted to receive a fluid (gas) and a plunger (piston rod), wherein the channel is configured to include a lip (see fig. B below) at which an inner diameter of the channel increases; a cup seal (13 or 13+14) including a seal cavity, wherein the cup seal is disposed at the lip of the channel; and an insert (17) positioned within the seal cavity of the cup seal.

    PNG
    media_image2.png
    764
    817
    media_image2.png
    Greyscale

Fig. B: Edited fig. of Sjostedt to show claim interpretation.
In reference to claim 4, Sjostedt discloses the high-pressure fluid system, wherein (as seen in fig. B above) the channel is constructed to include a ninety degree angle at the lip.
In reference to claim 5, Sjostedt discloses the high-pressure fluid system, wherein the plunger (piston rod) includes an outer diameter between about 7/16 inches (1.11 cm) to about 3 inches (7.62 cm) [see col. 3, line 1: piston rod is of 12mm diameter; 12mm = 0.47 inches which is between the claimed range].
In reference to claim 6, Sjostedt discloses the high-pressure fluid system, wherein (as seen in fig. B above) wherein the insert (17) is an o-ring (see col. 2, line 34).
In reference to claim 11, Sjostedt discloses the high-pressure fluid system, wherein the insert (17) is constructed from an elastomer, a plastic, or a metal (O-ring 17 itself is an elastomer by nature).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zelechonok, Yury (US 9,243,629 – herein after Zelechonok) in view of Hi Tech Seals (U-cup selection guide – herein after Hitechseals).
In reference to claim 1, Zelechonok teaches a high-pressure fluid system (10, in fig. 2) comprising: a pump body (13) including a channel adapted to receive a fluid (from chamber 26 or 69) and a plunger (35/69), wherein the channel is configured to include a lip (see fig. C below) at which an inner diameter of the channel increases; a cup seal (38/72) including a seal cavity, wherein the cup seal is disposed at the lip of the channel; and an insert positioned within the seal cavity of the cup seal.

    PNG
    media_image3.png
    866
    612
    media_image3.png
    Greyscale

Fig. C: Edited fig. 2 of Zelechonok to show claim interpretation.
However, Hitechseals teaches (see schematics and disclosure on page 3) a cup seal including a seal cavity, wherein an insert (O-ring) is positioned within the seal cavity of the cup seal.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic cup seal in Zelechonok for a cup seal with an insert as taught by Hitechseals in order to obtain the predictable result of preventing the fluid leakage from the pump chamber, as recognized by Zelechonok (see col. 3, lines 48-50). KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Hitechseals provides the advantages of improved sealing performance, high sealing force at low pressure and longer life expectancy, as recognized by Hitechseals (see disclosure on page 1, under introduction).
In reference to claim 2, Zelechonok teaches the high-pressure fluid system, wherein the pump body is configured to withstand a fluid pressure equal to or greater than 5,000 psi (see col. 1, lines 10-12 or col. 6, line 10).
In reference to claim 3, Zelechonok teaches the high-pressure fluid system, wherein the pump body is configured to withstand a fluid pressure between 5,000 psi and 50,000 psi (see col. 1, lines 10-12 or col. 6, line 10).
In reference to claim 7, Zelechonok, as modified, remains silent on wherein the cup seal (of Hitechseals) is constructed such that, without the insert positioned within the seal cavity, an empty volume of the seal cavity is equal to or greater than about 0.5 cubic inches (8.19 cubic cm).
However, Hitechseals teaches the guideline for selection of a seal (on pages 2, 5 and 6). Furthermore, as seen in the schematic drawings (on page 2), an empty volume of the seal cavity is dependent on the sizing of the lips in the cup seal which in turn affects the sealing performance or the leakage control.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have construct the cup seal of Hitechseals with a suitable empty volume of the seal cavity in the modified high-pressure fluid system of Zelechonok in order to meet the desired sealing performance or desired leakage control. The specific range of the empty . It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to claim 8, Zelechonok, as modified, the high-pressure fluid system, wherein the cup seal and the insert are configured such that, with the insert positioned within the seal cavity, an empty volume of the seal cavity is insufficient for gas (i.e. “a fluid” in chamber 60 or 26) to accumulate in sufficient volume to auto-ignite (“auto ignite” means to cause damage to the seal) [the cup seal with insert of Hitechseals is capable of having the claimed feature; see fig. C above: the size/volume of the asserted “space” decreases when the cup seal with insert is provided in place of 38/72; thus there is less space for fluid to get accumulated].
In reference to claim 9, Zelechonok, as modified, remains silent on wherein with the insert positioned within the seal cavity the empty volume of the seal cavity is equal to or less than 0.04 cubic inches (0.65 cubic cm).
However, Hitechseals teaches the guideline for selection of a seal (on pages 2, 5 and 6). Furthermore, as seen in the schematic drawings (on page 2), an 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have construct the cup seal of Hitechseals with a suitable empty volume of the seal cavity in the modified high-pressure fluid system of Zelechonok in order to meet the desired sealing performance or desired leakage control. The specific range of the empty volume of the seal cavity recited in the claim (equal to or less than 0.04 cubic inches) would have been recognized by one of ordinary skill in the art before the effective filing date of the invention as a matter of design choice. Furthermore, there are no indications in the disclosure as filed that the claimed range is any way unique or produces unexpected results. In fact, applicant’s own disclosure recites (see ¶40): “A cup seal 114 of a different size may have a different empty seal cavity volume 200 with and without an insert”. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to claim 10, Zelechonok, as modified, teaches 
Zelechonok, as modified, remains silent on wherein the channel has a diameter between about 7/16 inches (1.11 cm) to about 3 inches (7.62 cm), wherein a fluid volume within the channel is between about 0.1 cubic inches (1.64 cubic cm) and 70 cubic inches (1,147 cubic cm), and wherein with the insert positioned within the seal cavity the empty volume of the seal cavity is equal to or less than 0.04 cubic inches (0.65 cubic cm)
However, Hitechseals teaches the guideline for selection of a seal (on pages 2, 5 and 6). Furthermore, as seen in the schematic drawings (on page 2), an empty volume of the seal cavity is dependent on the sizing of the lips in the cup seal which in turn affects the sealing performance or the leakage control. The insertion of O-ring into the seal cavity thus inherently reduces the empty volume of the seal cavity (as seen in schematics of the seal shown on pages 3, 5, 6). The seal is further dimensioned/designed based on other factors such as “gland depth”, “gland width”, “groove diameter”, and “rod diameter” (see fig. under “rod gland” on page 6). The fluid volume within a channel is dependent on the rod/plunger diameter.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have construct the cup seal of Hitechseals with a suitable claimed volume features in the modified high-pressure fluid system of Zelechonok in order to meet the desired sealing performance or desired leakage control. The specific range of a fluid volume within the channel (between about 0.1 cubic inches and 70 cubic inches) and the empty volume of the seal cavity recited in the claim (equal to or less than In re Aller, 105 USPQ 233.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Freudenthal, Merton (US 4,618,154 – herein after Freudenthal).
Muller remains silent on the insert is constructed from Nitrile, EPDM, Fluoroelastomers, Neoprene, Ultra-high-molecular-weight polyethylene (UHMWPE), polyether ether ketone (PEEK), Polytetrafluoroethylene, Perfluoroelastomer, or silicone, or a combination thereof.
However, Freudenthal teaches 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the insert in the pump of Muller from Nitrile as taught by Freudenthal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, see ¶45 of the filed disclosure, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsukada, Almeida, Bordignon, Kiesel and Hunger teaches a seal disposed on the rod/plunger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746